DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  Applicant’s response filed June 9, 2021, is entered.  Applicant amended the specification and claims 1 and 3-8.  No new matter is entered.  Claims 1-8 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of electrochemically measuring glucose concentration in a fluid sample, the method comprising the steps of applying an electrical test sequence to an electrochemical biosensor, the biosensor comprising an electrode system, a reagent in electrical communication with the electrode system, and a receptacle configured to contact the fluid sample provided to the biosensor, with the fluid sample in fluidic contact with the reagent, wherein the test sequence comprises at least one DC block and at least one AC block, the at least one DC block includes at least one excitation potential pulse and at , does not reasonably provide enablement for a method of electrochemically measuring glucose in a fluid sample, the method comprising the steps of applying an electrical test sequence to an electrochemical biosensor, the biosensor comprising an electrode system, a reagent in electrical communication with the electrode system, and a receptacle configured to contact the fluid sample provided to the biosensor, with the fluid sample in fluidic contact with the reagent, wherein the test sequence comprises at least one DC block, the at least one DC block includes at least one excitation potential pulse and at least one recovery potential pulse, each potential configured to produce response information to the test sequence, and wherein a closed circuit condition of the electrode system is maintained during the at least one DC block; measuring response information from the test sequence; and determining a glucose concentration in the fluid sample based at least in part upon transformed excitation current response information and transformed recovery current response information.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
There are many factors to consider when determining whether a disclosure does not satisfy the enablement requirement and whether under experimentation is necessary.  The factors include, but are not limited to:
(A)	The breadth of the claims;
The claimed invention and the specification contain similar language regarding the method used to obtain the glucose concentration.  However, the description of the method in the specification is greater in detail than that of the claims and the specification clearly describes the glucose concentration is determined based on the predicted glucose concentration, which utilizes data obtained from the effective current, the effective phase of the AC current response, and the effective admittance of the AC current response.  Accordingly, there is no parity between the specification and the claimed invention.
(B)	The nature of the invention;
The invention is directed toward a method of electrochemically measuring an analyte in a fluid sample, wherein the analyte is glucose.
(C)	The state of the prior art;
Examiner is not aware of any prior art explaining the analyte concentration is obtainable by applying a test sequence to build descriptors encoding magnitude and shape characteristics of the response to the test sequence. 
(D)	The level of one of ordinary skill;
The level of one ordinarily skilled in the art is an individual having experience with electrochemically measuring the glucose concentration of a fluid sample using electrochemical sensors.
(E)	The level of predictability in the art;
The predictability in the art is unclear.  Although electrochemical measuring techniques are known, it’s unclear how to predict the specific test methodology needed to measure the glucose concentration of a fluid sample.
(F)	The amount of direction provided by the inventor;
The amount of direction provided by the inventor in the specification is significant.  However, the scope of the claims is broader than the direction provided by the inventor.  Specifically, the measuring methodology, as disclosed, utilizes equations to calculate the effective current, an effective phase and an effective admittance to obtain the glucose concentration.  The claimed invention merely requires the “glucose concentration in the fluid sample" be determined based on the transformed excitation current response information and transformed recovery current response information.
Accordingly, whereas the specification is directed toward the determination of the concentration of a specific analyte (glucose) using a detailed process, the claimed invention merely requires determining a glucose concentration based at least in part upon the transformed excitation current response information and transformed recovery current response information.  The specification offers little direction regarding how a method commensurate in breadth with the claimed invention is performed.  Simply stated, the inventor has provided little direction regarding how the full scope of claim 1 is practiced.
(G)	The existence of working examples; and
The specification, as noted above, contains working examples, but the working examples do not cover the full scope of the claimed invention because the specification explains the glucose concentration of a fluid sample is obtained using a method that is much more descriptive than that of the claimed invention.  In the context of the breadth of claim 1, the specification does not contain any examples regarding how the full scope of the claimed invention is practiced.  

(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
	A complete analysis of the above-identified factors leads to a finding the claimed invention is not enabled for its full scope.  The quantity of experimentation needed to use the full scope of the claimed invention is undue.  Therefore, the claimed invention is not enabled for its full scope.
(3)
Response to Arguments
	Applicant’s amendment to the specification is sufficient to overcome the objection of record. The objection is withdrawn.
	Applicant’s amendment to claims 7 and 8 is sufficient to overcome the indefiniteness rejection of record.  The rejection is withdrawn.
	Applicant’s amendment to claim 1 is insufficient to overcome the scope of enablement rejection of record.  Applicant’s argument is also not persuasive.  Applicant simply asserts without explanation that the Office Action notes the specification provides an enabling written description for the full scope of the elements in amended claim 1.  This appears to be based on a misreading of the rejection of record because the enabled embodiment cited therein contains features that have not been incorporated into the amended claim.  Therefore, the rejection, as modified above, is maintained.




(4)
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796